Order entered December 20, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-11-00362-CR
                                  No. 05-11-00363-CR

                           MARCUS JAMERSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                 Trial Court Cause Nos. F10-14439-M and F10-14440-M

                                        ORDER
      The Court grants the Appellant’s Motion for an Extension of Time to File Supplemental

Brief. The Appellant’s Supplemental Brief will be deemed timely for Case Nos. 05-11-00362-

CR and 05-11-00363-CR.


                                                  /s/   DAVID EVANS
                                                        JUSTICE